Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-7 are directed to a process; and claims 8-20 are a machine.  Therefore, we proceed to Step 2. 

Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
The independent claims recite an abstract idea.  Specifically, the independent claims recite an abstract idea in the limitations (emphasized):
…receiving a first dataset representing preferences for characteristics of an employee; 
receiving a second dataset representing characteristics of the candidate for employment; 
generating a difference metric that represents deviations between the first dataset and the second dataset; 
comparing the difference metric to a predetermined suitability threshold; and 
designating the candidate as a suitable candidate when the difference metric is less than the threshold.
These limitations recite an abstract idea because these limitations encompass commercial or legal interactions (i.e. marketing or sales activities or behaviors, or business relations).  That is, these limitations encompass comparing a candidates' qualifications to required or preferred qualifications for a job opening, identifying how many of the qualifications the candidate possess, and determining to interview or hire the candidate if they are sufficiently qualified.  These steps encompass parts of the recruiting and hiring process and as such encompass commercial or legal interactions (i.e. marketing or sales activities or behaviors, or business relations).  Claims that recite commercial or legal interactions fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.  Claims 1, 8, and 15 recite an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The additional elements of the independent claims do not integrate the abstract idea into a practical application.  All the independent claims recite the additional elements (emphasized):
…receiving a first dataset representing preferences for characteristics of an employee; 
receiving a second dataset representing characteristics of the candidate for employment; 
generating a difference metric that represents deviations between the first dataset and the second dataset; 
comparing the difference metric to a predetermined suitability threshold; and 
designating the candidate as a suitable candidate when the difference metric is less than the threshold.
The additional elements of receiving a first and second dataset, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of receiving data (e.g. receiving user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Claims 1, 8 and 15 also recite the additional elements: the steps being performed by a processor circuit; a processor circuit configured to perform operations; and a non-transitory machine-readable storage medium having computer program instructions stored thereon, respectively.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components., see MPEP 2106.05(f).  Accordingly, claims 1, 8 and 15 are directed to an abstract idea.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
The independent claims do not recite significantly more than the abstract idea.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception, see MPEP 2106.05(f).  Mere instructions to apply the exception cannot provide an inventive concept.    Claims 1, 8, and 15 are not patent eligible.

Dependent Claims
The additional elements of claim 2, 9, and 16 do not integrate the abstract idea into a practical application because receiving data that includes the claimed numerical data is still only receiving data through a communication medium, which is only a general link to a field of user or technological environment, see MPEP 2106.05(h) (Intellectual Ventures I v. Capital One Bank) and well understood, routine and conventional activity, see MPEP 2106.05(d) (discussing Symantec).
Claims 3-5, 10-12, and 17-19 are directed to a second abstract idea because the limitations of generating scores, generating the difference metric as a weighted sum, and generating the difference metric as a vector difference, as claimed, are all mathematical calculations, which fall within the "Mathematical Concepts" grouping of abstract ideas, see MPEP 2106.04(a)(2).I.  Further, Examiner finds the presence of these two abstract ideas in the claims does not render claims 3, 4, 5, 10, 11, 12, 17, 18, and 19 patent eligible, see Recognicorp, LLC v. Nintendo Co., Ltd., 855 F. 3d 1322, 1327 (stating combining “one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract”).
The additional elements of claims 6, 13, and 20 do not integrate the abstract idea into a practical application because the display device displaying questions and the user input device receiving user input are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components, (e.g. generic computers sending and receiving data), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application)..
Claims 7 and 14 are directed to the same abstract idea as the independent claims because the limitation of refining and customizing the generation of the difference metric is also a part of the hiring or recruiting process (e.g. analyzing candidates differently based on instructions or requests from the prospective employers).  Further, the additional elements of receiving feedback, as claimed, do not integrate the abstract idea into a practical application because it is only receiving data through a communication medium, which is only a general link to a field of user or technological environment, see MPEP 2106.05(h) (Intellectual Ventures I v. Capital One Bank) and well understood, routine and conventional activity, see MPEP 2106.05(d) (discussing Symantec).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardtke et al, US Pub. No. 2014/0122355, herein referred to as "Hardtke".
Regarding claim 1, Hardtke teaches:
receiving, by a processor circuit, a first dataset representing preferences for characteristics of an employee (descriptions of job openings are provided by employers, e.g. ¶¶[0012], [0013], [0041]; see also e.g. ¶¶[0012], [0022] discussing processors)
receiving a second dataset representing characteristics of the candidate for employment (resumes are provided by candidates, ¶¶[0012], [0013], [0039]; see also ¶¶[0049]-[0050] discussing accessing other information about candidate); 
generating a difference metric that represents deviations between the first dataset and the second dataset (calculates a suitability score based on a match between the candidates' features and the job features in the description of the job opening, e.g. ¶¶[0027], [0052]-[0053] and Fig. 2); 
comparing the difference metric to a predetermined suitability threshold (compares suitability score to threshold, ¶¶[0059], [0063] and Fig. 2); 
and designating the candidate as a suitable candidate when the difference metric is less than the threshold (flags resumes with suitability scores that exceed a threshold, ¶¶[0063]-[0064].  Please note, Examiner finds a suitability score exceeding a threshold score, as taught by Hardtke, is within the scope of a difference metric being less than a threshold, as claimed, because the two concepts are mathematically the same.  For example, Hardtke teaches the scores may range between 0 and 100 and the threshold score may be 85, ¶[0059].  This threshold is mathematically the same as an inverse requirement, requiring the candidate score to be within 15 points of the maximum (i.e. above 85).  Thus Examiner finds the suitability score exceeding a threshold score, as taught by Hardtke, is within the scope of a difference metric being less than a threshold, as claimed.  Also, please note, this limitation does not further limit the scope of the claim because it is a contingent limitation with a condition precedent that is not required to occur, see MPEP 2111.04.II.  That is, the difference metric is not required to be less than the threshold so the step of designating the candidate as suitable is not required to occur).
Regarding claim 2 Hardtke teaches all the limitations of claim 1 and further teaches:
wherein the first and second datasets each include respective numerical values that represent preferences regarding one or more measures including: cultural fit, management style, personality traits, skills, and experience (calculates feature scores for candidate's resume and job description, ¶[0106], and features relate to skills in the resumes and job descriptions, ¶[0079]; see also ¶[0047] discussing employers identifying skills for job opening and rate the relative importance of these skills and Tbl. 1A discussing values for the features). 
Regarding claim 3 Hardtke teaches all the limitations of claim 2 and further teaches:
wherein generating the difference metric further comprises: generating a score for each of the one or more measures (calculates a feature score for each feature in resume and job description, ¶¶[0082], [0106]); 
and generating the difference metric as a weighted sum of scores for each of the one or more measures (determine suitability score by weighting each feature score, ¶[0103], and summing the weighted feature scores, ¶¶[0083], [0107] and Fig. 3).
Regarding claim 4 Hardtke teaches all the limitations of claim 2 and further teaches:
wherein generating the difference metric further comprises: generating a score that measures personality traits based on a personality model in which traits represented in the model are traits that are relevant to a particular business or industry (uses personality traits and cognitive profiles as features when matching, ¶[0080] and Fig. 7).  
Regarding claim 5 Hardtke teaches all the limitations of claim 1 and further teaches:
generating the difference metric as a vector difference between a first multi-dimensional vector and a second multi-dimensional vector (determines cosine similarities between vectors, ¶[0087] and Tbl. 1A), 
wherein numerical values in the first dataset are used as components of the first multi- dimensional vector, and wherein numerical values in the second dataset are used as components of the second multi-dimensional vector (generates vectors for words in candidate's resume and job description, ¶[0087] and Tbl. 1A).  
Regarding claim 6 Hardtke teaches all the limitations of claim 1 and further teaches:
wherein receiving the first dataset and receiving the second dataset further comprises: controlling, by the processor, a display device and a user input device to perform operations including: displaying, on the display device, questions to a user on a graphical user interface (GUI) and receiving, by the user input device, user data from the user in response to the questions presented to the user on the GUI (resumes, profiles, and job openings are created by users answering questions, ¶¶[0039], [0041]; see also ¶[0029] discussing user input devices and ¶¶[0028], [0031] discussing displays).  
Regarding claim 7 Hardtke teaches all the limitations of claim 6 and further teaches:
receiving feedback regarding candidates identified as suitable (accesses feedback regarding the success of candidates in advancing to an interview or being hired, ¶[0117]); 
and refining and customizing the generation of the difference metric based on the received feedback (customizes the suitability score specifically for an employer's requirements, ¶[0117]).

Regarding claim 8, Hardtke teaches:
a processor circuit configured to perform operations including (processors, e.g. ¶¶[0012], [0022]): 
receiving a first dataset representing preferences for characteristics of an employee (descriptions of job openings are provided by employers, e.g. ¶¶[0012], [0013], [0041]; see also e.g. ¶¶[0012], [0022] discussing processors); 
receiving a second dataset representing characteristics of the candidate for employment (resumes are provided by candidates, ¶¶[0012], [0013], [0039]; see also ¶¶[0049]-[0050] discussing accessing other information about candidate); 
generating a difference metric that represents deviations between the first dataset and the second dataset (calculates a suitability score based on a match between the candidates' features and the job features in the description of the job opening, e.g. ¶¶[0027], [0052]-[0053] and Fig. 2); 
comparing the difference metric to a predetermined suitability threshold (compares suitability score to threshold, ¶¶[0059], [0063] and Fig. 2); 
and designating the candidate as a suitable candidate when the difference metric is less than the threshold (flags resumes with suitability scores that exceed a threshold, ¶¶[0063]-[0064].  Please note, Examiner finds a suitability score exceeding a threshold score, as taught by Hardtke, is within the scope of a difference metric being less than a threshold, as claimed, because the two concepts are mathematically the same.  For example, Hardtke teaches the scores may range between 0 and 100 and the threshold score may be 85, ¶[0059].  This threshold is mathematically the same as an inverse requirement, requiring the candidate score to be within 15 points of the maximum (i.e. above 85).  Thus Examiner finds the suitability score exceeding a threshold score, as taught by Hardtke, is within the scope of a difference metric being less than a threshold, as claimed).  
Regarding claim 9 Hardtke teaches all the limitations of claim 8 and further teaches:
wherein the processor circuit is further configured to generate the difference metric based on the first and second datasets (calculates a suitability score based on a match between the candidates' features and the job features in the description of the job opening, e.g. ¶¶[0027], [0052]-[0053] and Fig. 2), 
the first and second datasets each including respective numerical values that represent preferences regarding one or more measures including: cultural fit, management style, personality traits, skills, and experience (calculates feature scores for candidate's resume and job description, ¶[0106], and features relate to skills in the resumes and job descriptions, ¶[0079]; see also ¶[0047] discussing employers identifying skills for job opening and rate the relative importance of these skills and Tbl. 1A discussing values for the features).  
Regarding claim 10 Hardtke teaches all the limitations of claim 9 and further teaches:
wherein the processor circuit is further configured to generate the difference metric by performing operations comprising: generating a score for each of the one or more measures (calculates a feature score for each feature in resume and job description, ¶¶[0082], [0106]); 
and generating the difference metric as a weighted sum of scores for each of the one or more measures (determine suitability score by weighting each feature score, ¶[0103], and summing the weighted feature scores, ¶¶[0083], [0107] and Fig. 3).  
Regarding claim 11 Hardtke teaches all the limitations of claim 9 and further teaches:
wherein the processor circuit is further configured to generate the difference metric by performing operations comprising: generating a score that measures personality traits based on a personality model in which traits represented in the model are traits that are relevant to a particular business or industry (uses personality traits and cognitive profiles as features when matching, ¶[0080] and Fig. 7).  
Regarding claim 12 Hardtke teaches all the limitations of claim 8 and further teaches:
wherein the processor circuit is further configured to perform operations comprising: generating the difference metric as a vector difference between a first multi-dimensional vector and a second multi-dimensional vector (determines cosine similarities between vectors, ¶[0087] and Tbl. 1A), 
wherein numerical values in the first dataset are used as components of the first multi- dimensional vector, and wherein numerical values in the second dataset are used as components of the second multi-dimensional vector (generates vectors for words in candidate's resume and job description, ¶[0087] and Tbl. 1A).    
Regarding claim 13 Hardtke teaches all the limitations of claim 8 and further teaches:
a display device; and a user input device, wherein the processor circuit is further configured to receive the first dataset and to receive the second dataset by performing operations comprising: controlling the display device and the user input device to perform operations including:   displaying, on the display device, questions to a user on a GUI; and receiving, by the user input device, user data from the user in response to the questions presented to the user on the GUI (resumes, profiles, and job openings are created by users answering questions, ¶¶[0039], [0041]; see also ¶[0029] discussing user input devices and ¶¶[0028], [0031] discussing displays).  
Regarding claim 14 Hardtke teaches all the limitations of claim 13 and further teaches:
wherein the processor circuit is further configured to perform operations comprising: receiving feedback regarding candidates identified as suitable (accesses feedback regarding the success of candidates in advancing to an interview or being hired, ¶[0117]);
and refining and customizing the generation of the difference metric based on the received feedback (customizes the suitability score specifically for an employer's requirements, ¶[0117]).  

Regarding claim 15, Hardtke teaches:
A non-transitory machine-readable storage medium having computer program instructions stored thereon that, when executed by a processor circuit, cause the processor circuit to perform operations comprising (memory with instructions, ¶[0037]): 
receiving a first dataset representing preferences for characteristics of an employee (descriptions of job openings are provided by employers, e.g. ¶¶[0012], [0013], [0041]; see also e.g. ¶¶[0012], [0022] discussing processors) 
receiving a second dataset representing characteristics of the candidate for employment (resumes are provided by candidates, ¶¶[0012], [0013], [0039]; see also ¶¶[0049]-[0050] discussing accessing other information about candidate);  
generating a difference metric that represents deviations between the first dataset and the second dataset (calculates a suitability score based on a match between the candidates' features and the job features in the description of the job opening, e.g. ¶¶[0027], [0052]-[0053] and Fig. 2); 
comparing the difference metric to a predetermined suitability threshold (compares suitability score to threshold, ¶¶[0059], [0063] and Fig. 2); 
and designating the candidate as a suitable candidate when the difference metric is less than the threshold (flags resumes with suitability scores that exceed a threshold, ¶¶[0063]-[0064].  Please note, Examiner finds a suitability score exceeding a threshold score, as taught by Hardtke, is within the scope of a difference metric being less than a threshold, as claimed, because the two concepts are mathematically the same.  For example, Hardtke teaches the scores may range between 0 and 100 and the threshold score may be 85, ¶[0059].  This threshold is mathematically the same as an inverse requirement, requiring the candidate score to be within 15 points of the maximum (i.e. above 85).  Thus Examiner finds the suitability score exceeding a threshold score, as taught by Hardtke, is within the scope of a difference metric being less than a threshold, as claimed).  
Regarding claim 16 Hardtke teaches all the limitations of claim 15 and further teaches:
wherein the first and second datasets each include respective numerical values that represent preferences regarding one or more measures including: cultural fit, management style, personality traits, skills, and experience (calculates feature scores for candidate's resume and job description, ¶[0106], and features relate to skills in the resumes and job descriptions, ¶[0079]; see also ¶[0047] discussing employers identifying skills for job opening and rate the relative importance of these skills and Tbl. 1A discussing values for the features).  
Regarding claim 17 Hardtke teaches all the limitations of claim 16 and further teaches:
generating a score for each of the one or more measures  (calculates a feature score for each feature in resume and job description, ¶¶[0082], [0106]); 
and generating the difference metric as a weighted sum of scores for each of the one or more measures (determine suitability score by weighting each feature score, ¶[0103], and summing the weighted feature scores, ¶¶[0083], [0107] and Fig. 3).  
Regarding claim 18 Hardtke teaches all the limitations of claim 16 and further teaches:
generate the difference metric by performing operations comprising: generating a score that measures personality traits based on a personality model in which traits represented in the model are traits that are relevant to a particular business or industry (uses personality traits and cognitive profiles as features when matching, ¶[0080] and Fig. 7).  
Regarding claim 19 Hardtke teaches all the limitations of claim 15 and further teaches:
generating the difference metric as a vector difference between a first multi-dimensional vector and a second multi-dimensional vector (determines cosine similarities between vectors, ¶[0087] and Tbl. 1A),
wherein numerical values in the first dataset are used as components of the first multi- dimensional vector, and wherein numerical values in the second dataset are used as components of the second multi-dimensional vector (generates vectors for words in candidate's resume and job description, ¶[0087] and Tbl. 1A).  
Regarding claim 20 Hardtke teaches all the limitations of claim 15 and further teaches:
controlling a display device and a user input device to perform operations including: displaying, on the display device, questions to a user on a GUI; and receiving, by the user input device, user data from the user in response to the questions presented to the user on the GUI (resumes, profiles, and job openings are created by users answering questions, ¶¶[0039], [0041]; see also ¶[0029] discussing user input devices and ¶¶[0028], [0031] discussing displays).  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cater et al, US Pub. No. 2015/0006422 teaches a similar method of matching job seekers and employers.
Zes et al, US Pub. No. 2015/0286991 teaches a similar method of assessing job applicants.
Michaels, US Pub. No. 2020/0193382 teaches a similar method of matching resumes and job descriptions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDAN S O'SHEA/Examiner, Art Unit 3629